This opinion is subject to revision before publication



        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
                  Jason A. SCOTT, Major
                United States Army, Appellant
                          No. 19-0365
                    Crim. App. No. 20170242
      Argued November 17, 2020—Decided March 26, 2021
          Military Judges: Sean F. Mangan (trial) and
               Jennifer B. Green (DuBay hearing)
   For Appellant: William E. Cassara, Esq. (argued); Major
   Kyle C. Sprague (on brief); Colonel Elizabeth G. Marotta,
   Lieutenant Colonel Christopher Daniel Carrier, and Lieu-
   tenant Colonel Tiffany D. Pond.
   For Appellee: Captain Thomas J. Darmofal (argued); Colo-
   nel Steven P. Haight, Lieutenant Colonel Wayne H. Wil-
   liams, and Major Dustin B. Myrie (on brief).
   Judge MAGGS delivered the opinion of the Court, in
   which Judges OHLSON and SPARKS joined. Chief Judge
   STUCKY filed a separate opinion, concurring in part, and
   dissenting in part, in which Senior Judge RYAN joined.
   Senior Judge RYAN filed a separate opinion, concurring
   in part, and dissenting in part.
                        _______________

   Judge MAGGS delivered the opinion of the Court.
    A military judge sitting as a general court-martial found
Appellant guilty, consistent with his pleas, of one specifica-
tion of failure to obey a lawful order and one specification of
adultery, in violation of Articles 92 and 134, Uniform Code of
Military Justice (UCMJ), 10 U.S.C. §§ 892, 134 (2012). The
military judge sentenced Appellant to forfeit $3000 of pay per
month for three months, to be restricted to post for thirty
days, and to be dismissed from the Army. The convening au-
thority approved the findings and the sentence.
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

    On appeal to the United States Army Court of Criminal
Appeals (ACCA), Appellant challenged the severity of his sen-
tence and argued that he had received ineffective assistance
of counsel during the sentencing phase of his trial. United
States v. Scott, No. ARMY 20170242, 2018 CCA LEXIS 522,
at *2, 2018 WL 5734693, at *1 (A. Ct. Crim. App. Oct. 30,
2018) (unpublished). The ACCA affirmed the findings of guilt
but ordered a hearing pursuant to United States v. DuBay, 17
C.M.A 147, 37 C.M.R. 411 (1967), to establish facts relevant
to Appellant’s ineffective assistance argument. 2018 CCA
LEXIS 522, at *21, 2018 WL 5734693, at *8. After receiving
the findings and conclusions of the military judge at the
DuBay hearing, the ACCA summarily affirmed Appellant’s
sentence.
    The assigned issue before this Court is “[w]hether Appel-
lant received ineffective assistance of counsel under the Sixth
Amendment of the Constitution.” Applying the test from
Strickland v. Washington, 466 U.S. 668 (1984), we conclude
that Appellant has demonstrated a deficient performance by
his trial defense counsel but that he has not demonstrated
that he suffered prejudice because of the deficiency. We there-
fore affirm the decision of the ACCA.
                        I. Background
    In a pretrial agreement, Appellant promised to plead
guilty to one specification of adultery and one specification of
failure to obey a lawful order. In exchange, the convening au-
thority promised to disapprove any term of confinement in ex-
cess of 119 days. The pretrial agreement, however, provided
that “[a]ll other permissible punishments may be adjudged.”
    In accordance with the pretrial agreement, Appellant
signed a stipulation in which he admitted the following facts.
In the summer of 2015, while stationed at Joint Base Lewis-
McChord (JBLM), Appellant began a dating relationship with
HM, a civilian fitness instructor on post. Several months after
they began dating, Appellant learned that HM was married.
Her husband, Sergeant First Class AM, was deployed at the
time with a Special Forces unit in a remote part of Afghani-
stan. In October 2015, Appellant’s supervisor, Colonel Mi-
chael Harvey, discovered that Appellant was dating a mar-
ried woman and ordered Appellant to have no contact with



                               2
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

HM. Appellant willfully violated this order by continuing his
romantic relationship with HM until on or about January 25,
2016. During this period, they took a trip to New York to-
gether, they spent Christmas together, and, on divers occa-
sions, they had sexual intercourse. On the basis of this stipu-
lation, and after further inquiry during an Article 39(a)(1),
UCMJ, 10 U.S.C. § 839(a)(1) (2012), session, the military
judge accepted Appellant’s plea of guilty to the charged of-
fenses of adultery and failing to obey a lawful order.
    Appellant’s stipulation of fact addressed evidence in ag-
gravation only briefly. The stipulation emphasized that Ap-
pellant was a major in the United States Army, that he knew
HM’s husband was deployed, and that even after his supervi-
sor ordered him to cease contact with HM, Appellant contin-
ued to have a sexual relationship with her. The stipulation
further stated that Appellant sent text messages to HM in
which he referred to her husband by his first name.
   At sentencing, the Government provided additional aggra-
vating evidence concerning Appellant’s text messages to HM,
which the ACCA accurately summarized as follows:
      In these messages, [Appellant] referred to [Sergeant
      First Class] AM by his first name and in disparaging
      tones. [Appellant] would send numerous messages
      to Mrs. HM, in turn threatening her, and then pro-
      fessing love for her. After being told by her in cold
      terms to move on, [Appellant] told Mrs. HM that she
      will become a “whore” that “no man wants a whore
      for a wife”, and she will regret not being with him.
          On 5 January 2015, [Appellant] sent Mrs. HM a
      text-message link to a news story about a Special
      Forces soldier who had been killed in Afghanistan
      and other soldiers who were “trapped.” Using [Ser-
      geant First Class] AM’s first name, the message con-
      tained a single question, “Is [Sergeant First Class
      AM] dead?” Mrs. HM responded that she did not
      know. Later, she told [A]ppellant that her husband
      was trapped and surrounded, that members of the
      unit had been killed, and that she would not receive
      any additional news for the next seventy-two hours.
          [Appellant] then suggested that she might get
      lucky if [Sergeant First Class] AM were to be killed
      in action. She responded with a two-word explica-
      tive. [Appellant] then told her that if [Sergeant First


                                3
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

      Class] AM survived, he would have appellant’s “left-
      overs” followed by, “But I doubt he will touch you af-
      ter he knows what you have been doing.”
Scott, 2018 CCA LEXIS 522, at *3–4, 2018 WL 5734693, at
*1–2.
    To provide evidence in extenuation and mitigation, trial
defense counsel called three witnesses who recently had su-
pervised or served with Appellant at JBLM. Colonel Harvey
testified that Appellant “did everything to standard, if not
above standard.” He further testified that Appellant had re-
habilitative potential. But on cross-examination, Colonel
Harvey acknowledged that Appellant had violated his order
and that Appellant had lied to him. Colonel Scott Halverson,
who succeeded Colonel Harvey as Appellant’s supervisor, tes-
tified that Appellant had expressed remorse and that he had
rehabilitative potential. Chief Warrant Officer Five James Is-
rael, a soldier with thirty years of service and five deploy-
ments, testified that he would deploy with Appellant.
   Appellant also made an unsworn statement in which he
apologized both in general and specifically to Sergeant First
Class AM. He acknowledged his conduct was “wrong” and
that he “made a mistake.” He also addressed some of his com-
bat experience in Iraq as a helicopter pilot. Appellant ex-
plained that he had received physical and emotional injuries
during his service in combat. He asked the court-martial in
sentencing him to “look at the totality of my 25-year career,
instead of an 85-day lapse of judgment.”
   On appeal, Appellant argued in part that his trial defense
counsel had been ineffective in presenting his sentencing
case. In addressing this argument, the ACCA focused its opin-
ion on two alleged deficiencies. The first alleged deficiency
was trial counsel’s failure to introduce any documentary evi-
dence regarding Appellant’s career, requiring the military
judge to rely mostly on his Officer Record Brief (ORB) which
the Government had introduced. The ACCA agreed that this
performance was deficient, finding “no reasonable tactical
reason why counsel did not do more to investigate and seek
out information regarding appellant’s military career.” But
the ACCA determined that Appellant had not demonstrated
prejudice based on this deficiency. Examining Appellant’s of-



                                4
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

ficer evaluation reports, the ACCA observed that they some-
times described Appellant’s performance in “lofty terms,” but
stated that “our overall assessment is they are lackluster.”
Similarly, the ACCA found that Appellant’s award citations
added little to what already appeared in Appellant’s ORB.
     The second alleged deficiency was trial defense counsel’s
failure to call witnesses who could testify about the character
of Appellant’s service prior to the misconduct. Appellant cited
affidavits from these witnesses that he had submitted to the
convening authority. The affidavits all contained very posi-
tive and supportive statements. Colonel (retired) David M.
Fee described how Appellant had participated in hundreds of
battles in Iraq and described Appellant’s heroic conduct in a
particularly fierce engagement south of Baghdad. Lieutenant
Colonel Aaron Schilleci wrote about Appellant’s exceptional
conduct during more than one thousand hours of fighting
against Al Qaeda in Iraq and the Taliban in Afghanistan.
Chief Warrant Officer Five (retired) Rusty Norris described
the difficulty of Appellant’s missions and the incoming fire
that Appellant and other pilots routinely faced. Chief War-
rant Officer Four (retired) Earl Matherly lauded Appellant’s
competence as an officer and commander while deployed. And
former Major James R. Reese characterized Appellant as
hardworking, intense, and trustworthy during the times they
served together.
    In reviewing these affidavits, and additional affidavits
from Appellant and trial defense counsel, the ACCA encoun-
tered a factual disagreement. Appellant swore that he asked
trial defense counsel to ask these five witnesses to testify.
Both trial defense counsel swore in their affidavits that they
interviewed every potential witness whom Appellant identi-
fied. Colonel Fee and Chief Warrant Officer Five Norris, how-
ever, swore in their affidavits that trial defense counsel had
not contacted them.
   To address this inconsistency, the ACCA ordered a DuBay
hearing on three issues:
       1. Did MAJ Scott tell either CPT JH or CPT MD the
       names of COL Fee, CW5 Norris, and the other three
       witnesses listed in his affidavit?




                               5
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

      2. Did CPT JH or CPT MD contact COL Fee, CW5
      Norris, and the three other witnesses listed in the
      affidavit?
      3. If yes to any or all witnesses listed in question (2),
      was there a strategic or tactical reason not to call the
      witness(es) to testify during pre-sentencing
      proceedings?
    The DuBay military judge held a hearing at which the rel-
evant witnesses testified. The military judge answered the
first question in the affirmative, finding that Appellant had
told his trial defense counsel the names of the five witnesses
“at some point during his representation” but that Appellant
“did not request they be contacted as presentencing witnesses
after his offer to plea had been accepted.” The DuBay military
judge answered the second question in the negative, finding
that trial defense counsel did not contact the witnesses. Be-
cause the answer to the second question was no, the DuBay
military judge did not answer the third question.
   The DuBay military judge also made findings concerning
the reasons that trial defense counsel presented limited evi-
dence. Most significantly, the DuBay military judge stated:
      [E]vidence provided to this court . . . revealed a
      significantly understaffed TDS office, in a very busy
      jurisdiction. [The lead trial defense counsel] was
      handling a significant case load. He assessed, rightly
      or wrongly, that the Appellant was not likely facing
      a dismissal for the charges he was pleading guilty to,
      and therefore did not dig into statements made by
      the Appellant in which he provided names of these
      witnesses. The reasonable inference that arises from
      [the lead trial defense counsel’s] testimony is that
      once he had avoided the preferral of sexual assault
      charges [that had at one point been considered] and
      obtained a favorable deal for the Appellant with
      respect to the remaining charges, the Appellant’s
      case became a lower priority for [the lead trial
      defense counsel]. Therefore, he did not assess the
      testimony of additional witnesses as necessary and
      did not request additional witnesses from the
      Appellant but relied on the list of local witnesses the
      appellant provided.




                                 6
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

    Upon receiving the findings and conclusions of the DuBay
military judge, the ACCA affirmed the sentence in a summary
per curiam opinion that stated only that the court found the
findings and sentence to be correct in law and in fact.
                        II. Discussion
         A. Standard of Review and Applicable Law
    The question whether an appellant has received ineffec-
tive assistance of counsel at trial is a legal issue that we re-
view de novo. United States v. Captain, 75 M.J. 99, 102
(C.A.A.F. 2016). When a military judge at a DuBay hearing
has made findings of fact relevant to the issue of ineffective
assistance of counsel, we accept the findings as correct unless
they are clearly erroneous. Id. In this case, neither side con-
tends that any of the DuBay military judge’s findings of fact
are incorrect.
    “To prevail on an ineffective assistance claim, the appel-
lant bears the burden of proving that the performance of de-
fense counsel was deficient and that the appellant was preju-
diced by the error.” Id. at 103 (citing Strickland, 466 U.S. at
698). To establish the element of deficiency, the appellant
first must overcome “a strong presumption that counsel’s con-
duct falls within the wide range of reasonable professional as-
sistance,” Strickland, 466 U.S. at 689, and “must show spe-
cific defects in counsel’s performance that were ‘unreasonable
under prevailing professional norms.’ ” United States v.
Mazza, 67 M.J. 470, 475 (C.A.A.F. 2009) (quoting United
States v. Perez, 64 M.J. 239, 243 (C.A.A.F. 2006)). At the sen-
tencing phase, ineffective assistance may occur if trial de-
fense counsel either “fails to investigate adequately the pos-
sibility of evidence that would be of value to the accused in
presenting a case in extenuation and mitigation or, having
discovered such evidence, neglects to introduce that evidence
before the court-martial.” United States v. Boone, 49 M.J. 187,
196 (C.A.A.F. 1998). To establish the element of prejudice, the
appellant must demonstrate “a reasonable probability that,
but for counsel’s [deficient performance] the result of the pro-
ceeding would have been different.” Strickland, 466 U.S. at
694. Prejudice may occur at the sentencing phase, even when
trial defense counsel presents several character witnesses, if
“there is a reasonable probability that there would have been



                               7
              United States v. Scott, No. 19-0365/AR
                      Opinion of the Court

a different result if all available mitigating evidence had been
exploited by the defense.” United States v. Akbar, 74 M.J. 364,
438 (C.A.A.F. 2015) (citation omitted) (internal quotation
marks omitted).
   In the discussion that follows, we determine that trial de-
fense counsel was deficient but that this deficiency did not
prejudice Appellant. In considering both the element of defi-
ciency and the element of prejudice, we are mindful of an im-
portant portion of the Strickland opinion, which states:
       [A] court need not determine whether counsel’s per-
       formance was deficient before examining the preju-
       dice suffered by the defendant as a result of the al-
       leged deficiencies. The object of an ineffectiveness
       claim is not to grade counsel’s performance. If it is
       easier to dispose of an ineffectiveness claim on the
       ground of lack of sufficient prejudice, which we ex-
       pect will often be so, that course should be followed.
Strickland, 466 U.S. at 697; see also Loving v. United States,
68 M.J. 1, 6 (C.A.A.F. 2009). The Supreme Court’s concern
was helping courts avoid assessments regarding deficiency
that can be difficult in some cases. As we explain below, this
is not such a case. Whether counsel was deficient here is not
a close call. Accordingly, disposing of the case on prejudice
alone would not be markedly easier.
                   B. Deficient Performance
    Appellant argues that his trial defense counsel were defi-
cient because they neglected to present even a basic presen-
tencing case and had no tactical reason for not introducing
additional favorable evidence. The Government responds that
trial defense counsel were not negligent for three reasons.
First, the Government argues that trial defense counsel pre-
sented significant evidence in mitigation and extenuation. As
described above, trial defense counsel called Colonel Harvey,
Colonel Halverson, and Chief Warrant Officer Five Israel as
witnesses and had Appellant make an unsworn statement.
Second, the Government argues that trial defense counsel
acted in accordance with Appellant’s statements and re-
quests. Trial defense counsel asked Appellant to identify pos-
sible witnesses who might testify, Appellant identified seven
individuals, and trial defense counsel contacted all of them.



                                 8
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

The DuBay military judge found that while Appellant men-
tioned the names of five other soldiers, Appellant did not ask
trial defense counsel to contact them. Finally, the Govern-
ment contends that Appellant has not shown that he misun-
derstood the terms of his pretrial agreement regarding wit-
nesses or the possibility of a dismissal.
   In our view, the Government is missing the bigger picture.
Although trial defense counsel presented some evidence at
sentencing, contacted the witnesses that Appellant
requested, and explained the pretrial agreement, these efforts
did not overcome a more fundamental problem. Trial defense
counsel failed to appreciate the enormous and obvious risk
that the court-martial would dismiss Appellant, and
accordingly failed to take reasonable steps to address this
possibility.
    On the issue of appreciating the risk of a dismissal, the
DuBay military judge found that trial defense counsel “as-
sessed . . . that the Appellant was not likely facing a dismissal
for the charges he was pleading guilty to, and therefore did
not dig into statements made by the Appellant in which he
provided names of these witnesses.” In our view, trial defense
counsel’s assessment of the situation was unreasonable. Sev-
eral factors, correctly identified by the ACCA, should have
made the possibility of dismissal a grave concern. First, while
adultery is not always criminal, this case involved extremely
aggravating facts (as we discuss more in addressing preju-
dice). Second, the pretrial agreement expressly stated that
the convening authority would approve any lawful sentence
in addition to confinement up to 119 days, and dismissal was
a lawful punishment. Third, both the preliminary hearing of-
ficer and the staff judge advocate recommended that Appel-
lant face trial by general court-martial, rather than face some
alternative form of disposition that would not entail the pos-
sibility of a court-martial.
   On the issue of failing to take reasonable steps to address
the risk of a dismissal, we view the situation as follows. Hav-
ing failed to appreciate the probability of dismissal, trial de-
fense counsel prepared as if a dismissal was not on the table.
Accordingly, trial defense counsel did not seek witnesses who
could testify about Appellant’s combat record and his multiple
instances of bravery. Trial defense counsel also did not seek


                               9
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

non-local witnesses who could testify about other impressive
aspects of Appellant’s long military career. Trial defense
counsel likewise did not prepare a “good soldier book” or seek
documentation of the post-traumatic stress disorder that Ap-
pellant mentioned in his unsworn statement.
    Every case is different, and trial defense counsel must
make difficult choices in preparing for the sentencing phase
of a court-martial. But like the ACCA, we see no reasonable
tactical reason that trial defense counsel might have had for
not seeking additional information about Appellant’s long ca-
reer in the Army and his combat service. We recognize that,
in some cases, trial defense counsel may not wish to call wit-
nesses on sentencing who, through their testimony, may open
the door for the government to present additional adverse ev-
idence. See, e.g., United States v. Friborg, 8 C.M.A. 515, 516,
25 C.M.R. 19, 20 (1957) (determining that “the accused and
his counsel decided advisedly to make no statement and to
take a chance on the sentence”); Captain, 75 M.J. at 103–04
(considering the government’s argument that trial defense
counsel withheld potential evidence of good military charac-
ter to avoid opening the door to rebuttal evidence). But in its
briefs before this Court, the Government has not identified
any tactical reasons for trial defense counsel’s decisions, and
we also perceive none.
    To be sure, in evaluating claims of deficient performance
for failing to investigate, this Court does not engage in “sec-
ond-guessing tactical decisions” that might be characterized
as “mere Monday-morning quarterbacking.” United States v.
Sanders, 37 M.J. 116, 118 (C.M.A. 1993). But this case is sim-
ilar to United States v. Powell, 40 M.J. 1, 4 (C.M.A. 1994). In
Powell, trial defense counsel failed to contact a possible sen-
tencing witness—the accused’s commanding officer—based
on an unfounded assumption that he would not provide help-
ful information. As in this case, we saw no tactical reasons for
the decision. We explained: “Favorable testimony from [the]
appellant’s commander would have been a powerful defense
weapon on sentencing. It was not reasonable for counsel to
assume that [the commander] would not be favorable merely
because other potential witnesses were not favorable.” Id. at
10. Other cases are similar. See, e.g., Boone, 42 M.J. at 313




                              10
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

(remanding for further factfinding about possible tactical ex-
planations when the Court could “find no explanation and can
discern no tactical reason from the record for the meager de-
fense presentation”); United States v. Allen, 8 C.M.A. 504,
512, 25 C.M.R. 8, 12 (1957) (similarly remanding to determine
whether there were tactical reasons for trial defense counsel’s
decision to present no mitigating evidence or statement and
to take a chance on the sentence). For these reasons, we con-
clude the Appellant has shown that trial defense counsel were
deficient in preparing for the sentencing phase of the trial in
this case.
                         C. Prejudice
    Although Appellant has shown the element of deficient
performance, the question remains whether he can also es-
tablish prejudice. Appellant argues that he was prejudiced be-
cause “[b]ut for counsel’s error, [he] would have been sen-
tenced with due consideration of the substantial evidence in
extenuation and mitigation, making his dismissal from the
service an unlikely result.” In support of this contention, Ap-
pellant cites the five affidavits, described above, which as-
sessed very favorably Appellant’s bravery and skill during
dangerous combat missions and his service as an officer be-
fore his misconduct. The Government responds that Appel-
lant has not shown that the testimony of the five additional
witnesses would have changed the sentence given the egre-
gious nature of Appellant’s offenses.
    As discussed above, under Strickland, to prevail on a
claim of ineffective assistance, an appellant must demon-
strate “a reasonable probability that, but for counsel’s [defi-
cient performance] the result of the proceeding would have
been different.” Strickland, 466 U.S. at 694. Appellant has not
met this standard. We do not see a reasonable probability that
the military judge at sentencing would have adjudged a dif-
ferent sentence if the military judge had considered not only
the evidence in extenuation and mitigation that trial defense
counsel actually presented at trial, but also the additional ev-
idence that they could have presented.
   The military judge at sentencing knew from Appellant’s
ORB that he had served his nation for more than twenty
years, that he deployed overseas as a helicopter pilot, and



                              11
             United States v. Scott, No. 19-0365/AR
                     Opinion of the Court

that he had won numerous awards. The military judge also
knew from Appellant’s unsworn statement that Appellant de-
ployed into war zones and flew dangerous missions and had
been injured. The affidavits from the five witnesses who were
not called to testify at sentencing covered the same subjects,
but they presumably would have contributed favorably to the
overall picture of Appellant as a soldier and an officer through
their unequivocally positive descriptions of his bravery and
skill.
    Yet given the stipulated facts and the evidence in aggra-
vation presented at trial, we see no reasonable probability
that this additional extenuating and mitigating evidence was
so transformative that it would have changed the result. Ap-
pellant was an officer with considerable experience. He com-
mitted adultery with a fellow soldier’s wife. The soldier was
enlisted and deployed to a remote part of Afghanistan. Appel-
lant sent despicable text messages in which he referred disre-
spectfully to AM, mocking his enlisted status and his lower
pay. At a time when AM was in combat, under fire, and iso-
lated, he told HM that it would be lucky if the enemy killed
AM. Appellant also referred to HM in his text with an inde-
cent epithet. All the while, Appellant was willfully disobeying
an order from his supervisor to have no contact with HM—an
order that he received in writing and that he signed. The con-
tact in violation of the order was not minimal and perfunc-
tory, but rather was lengthy and intimate. Appellant thus
cast doubt on whether future commanders could rely on him
to carry out orders.
    We recognize that Appellant served his country with skill
and honor for many years and accomplished much for which
he justly could take pride. But the evidence of his misconduct,
and its effects on its victims and the Army, led the military
judge to sentence Appellant to a dismissal. The additional ev-
idence that trial defense counsel should have looked into, ra-
ther than dismissing outright based on an erroneous assump-
tion, was mitigating. But that is not enough under Strickland
to establish prejudice.




                              12
            United States v. Scott, No. 19-0365/AR
                    Opinion of the Court

                      III. Conclusion
    We answer the assigned question in the negative and af-
firm the judgment of the United States Army Court of Crimi-
nal Appeals.




                             13
              United States v. Scott, No. 19-0365/AR


    Chief Judge STUCKY, with whom Senior Judge Ryan
joins, concurring in part and dissenting in part.

    The mission of the Army is to “fight and win our nation’s
wars.” The Official Homepage of the United States Army,
Who We Are, https://www.army.mil/about/ (last visited Mar.
4, 2021). Appellant was at the tip of the spear in one of those
wars, serving in combat as an attack helicopter pilot. Never-
theless, his trial defense team failed to present the most com-
pelling evidence of how he performed that mission, his fitness
reports, and the testimony of those who fought beside him.
Therefore, I respectfully dissent from the majority’s holding
that this grossly deficient performance did not prejudice the
defense.
   To establish prejudice, Appellant:
       must demonstrate a reasonable probability that, but
       for counsel’s unprofessional errors, the result of the
       proceeding would have been different. A reasonable
       probability is a probability sufficient to undermine
       confidence in the outcome. It is not enough to show
       that the errors had some conceivable effect on the
       outcome of the proceeding. Counsel’s errors must be
       so serious as to deprive the defendant of a fair trial,
       a trial whose result is reliable.
Harrington v. Richter, 562 U.S. 86, 104 (2011) (internal quo-
tation marks omitted) (citations omitted); see also United
States v. Akbar, 74 M.J. 364, 371 (C.A.A.F. 2015).
    The majority opinion correctly summarizes what the mili-
tary judge knew about Appellant and his offenses before he
pronounced the sentence. But the devil is in the details he did
not know and the diminished credibility attached to much of
what he learned from Appellant. The military judge knew
from Appellant’s Officer Record Brief that Appellant had
served more than twenty years in the Army and had deployed
overseas to a combat zone as a helicopter pilot. But the mili-
tary judge knew nothing of the hazardous missions he flew or
the injuries he suffered other than from Appellant’s unsworn
statement, which is not afforded the same credibility as sworn
testimony. See United States v. Marsh, 70 M.J. 101, 104
(C.A.A.F. 2011); United States v. Breese, 11 M.J. 17, 24
(C.M.A. 1981).
             United States v. Scott No. 19-0365/AR
 Chief Judge STUCKY, concurring in part and dissenting in part

    The defense team failed to provide the military judge with
the strongest mitigation evidence available: Appellant’s fit-
ness reports, detailing his duty performance over a twenty-
five-year military career, including while in combat; an esti-
mate of the devastating financial consequences to him of a
dismissal;1 and most importantly, the testimony, by whatever
means, of those who had served with him in combat.
    Although a close case, under these circumstances, Appel-
lant has demonstrated a reasonable probability that, absent
trial defense counsel’s deficient performance, his sentence
would have been different.




   1 As a senior officer, the military judge probably had a general
idea of the value of retirement benefits Appellant would lose as a
result of a dismissal; however, it is doubtful that he had a full ap-
preciation of the value of the retirement pay and benefits over an
expected lifetime, other than it is substantial.




                                 2
             United States v. Scott, No. 19-0365/AR


   Senior Judge RYAN, concurring in part and dissenting in
part.
    There are major problems with this case. To begin with,
the deficiencies in performance of the trial defense counsels
in the sentencing case deprived the sentencing authority of
significant and impactful mitigation evidence that, in my
view, if admitted would present a reasonable probability that
Appellant would not have received a dismissal.
   And the prejudice from this deficiency was compounded by
the actions of the military judge and trial counsel. First, it
was a clear abuse of discretion for the military judge to admit
an unsworn statement as evidence in aggravation in the
Government’s sentencing case. See United States v. Hamilton,
78 M.J. 335, 340 (C.A.A.F. 2019) (recognizing that
government evidence in aggravation under Rule for Courts-
Martial (R.C.M.) 1001(b)(4) (2016), and a victim’s right to be
reasonably heard under R.C.M. 1001A(e) (2016), are distinct
categories); see also Article 42(b), Uniform Code of Military
Justice (UCMJ), 10 U.S.C. § 842(b) (2018) (stating that every
witness before a court-martial “shall be examined on oath”).
    Second, both the military judge and the trial counsel
utilized the unsworn statement as R.C.M. 1001(b)(4) evidence
in aggravation, thereby exceeding both the permissible
content and the proper use of an unsworn statement admitted
under R.C.M. 1001A. See Hamilton, 78 M.J. at 342
(recognizing the danger in permitting the government to “slip
in evidence in aggravation that would otherwise be prohibited
by the Military Rules of Evidence, or information that does
not relate to the impact from the offense of which the accused
is convicted” under the guise of R.C.M. 1001A).
    Third, despite the existence of a stipulation containing the
mitigating fact that Appellant did not know HM was married
until several months after the relationship began, both the
unsworn statement of Sergeant First Class (SFC) MacKay,
admitted by the Government in its sentencing case, and the
Government’s own argument contradicted it, thus skewing
the truth and casting Appellant as a predator who “knew all
along.” See United States v. Fisher, 58 M.J. 300, 303 (C.A.A.F.
2003) (observing that the parties cannot contradict a
stipulation of fact).
             United States v. Scott, No. 19-0365/AR
  Senior Judge RYAN, concurring in part and dissenting in part

    With respect to the essential failure to put on a sentencing
case, I fully concur with the majority that the trial defense
counsels were clearly deficient in their performance in this
case. United States v. Scott, __ M.J. __, __ (2) (C.A.A.F. 2021).
But I respectfully join Chief Judge Stucky’s opinion in full:
Appellant is a highly decorated twenty-five-year combat
veteran whose entire sentencing case consisted of three
witnesses who had known him less than a year and his own
unsworn statement. There could not have been a more casual
approach to the sentencing proceedings in this case, and, in
my view, Appellant has plainly demonstrated a reasonable
probability that but for the deficient performance, the result
of the proceeding would have been different. In other words,
if counsel had complied with even the lowest threshold of
professional norms in defending a commissioned officer with
a twenty-five-year record of excellent service that included
bravery in combat, there is a reasonable probability that he
would not have been dismissed from the service.
    In the context of this case, the “reasonable probability”
test does not mean that the sentencing result would have
been different according to a mathematical certainty. Rather,
it means a sufficient probability that an appellate court has a
real concern about the fairness of the sentencing proceeding.
Strickland v. Washington, 466 U.S. 668, 697 (1984). How can
we not have such a concern in this case? The failure to admit
into evidence: (1) his officer evaluation reports; (2) his award
citations or certificates;1 and (3) witness testimony of combat
service and rehabilitative potential from witnesses who knew
Appellant far longer and better than the witnesses called
should give us great pause.
   And, contrary to the CCA’s factual finding that the
evaluation reports were “lackluster,” United States v. Scott,
No. ARMY 20170242, 2018 CCA LEXIS 522, at *18, 2018 WL

   1  Appellant was entitled to wear the Bronze Star Medal, the Air
Medal (three awards), the Army Commendation Medal (three
awards), and the Army Achievement Medal (four awards), among
others. He served in combat in Iraq and Afghanistan. While the
Officer Record Brief (a one-page summary document) listed the
acronyms for the awards, the military judge had no idea either why
Appellant was given the awards or that he earned many of them in
combat, which only accentuates the prejudice that accrued from the
trial defense counsels’ failure to offer them into evidence.


                                2
             United States v. Scott, No. 19-0365/AR
  Senior Judge RYAN, concurring in part and dissenting in part

5734693, at *7 (A. Ct. Crim. App. Oct. 30, 2018)
(unpublished), many of the evaluation reports were quite
laudatory, recommending Appellant for command and
promotion ahead of his peers, recognizing his unlimited
potential, and uniformly noting his adherence to all of the
Army’s “Values,” etc. The CCA’s assessment was, in my view,
clearly erroneous. See United States v. McAllister, 55 M.J.
270, 277 (C.A.A.F. 2001) (noting that findings of fact by a
court of criminal appeals may be overturned when they are
clearly erroneous).
   Why is this important? Because it thoroughly bolsters the
argument that a ninety-day period of unacceptable and crude
behavior and disobedience to an order was an aberration in
twenty-five years of unblemished service. See United States v.
Alves, 53 M.J. 286, 290 (C.A.A.F. 2000) (concluding that trial
defense counsel should have explored evidence to show that
the appellant’s actions were “out of character”). Moreover, the
reports discuss in detail the jobs Appellant held, and the work
that he did in and out of combat, a stark contrast to the
anemic one-page Officer Record Brief, which is filled with
acronyms with no explanation—it nowhere notes “Operation
Iraqi Freedom,” as just one example.
    Furthermore, the witnesses who were not called, Scott, __
M.J. at __ (5), all knew Appellant for many years, would have
testified to his rehabilitative potential in strong terms, and
had detailed bases for their laudatory views of Appellant, as
well as his specific good character traits and acts of bravery
in combat, factors in mitigation explicitly set forth in R.C.M.
1001(c)(1)(B) as bases for lessening punishment. While every
case must be evaluated on its unique facts, in other similar
cases we have found prejudice. See United States v. Dixon, 64
M.J. 433 (C.A.A.F. 2007) (summary disposition) (lower court’s
decision as to sentence set aside where the trial defense
counsel failed to introduce any evidence of the appellant’s
medals and decorations); United States v. Boone, 42 M.J. 308
(C.A.A.F. 1995) (lower court’s decision on sentence set aside
where the trial defense counsel offered only the appellant’s
unsworn statement in presentencing); cf. United States v.
Demerse, 37 M.J. 488 (C.M.A. 1993) (failure of staff judge
advocate to advise convening authority of Vietnam awards
and decorations was plain error).



                              3
             United States v. Scott, No. 19-0365/AR
  Senior Judge RYAN, concurring in part and dissenting in part

    Adultery as charged in this case was criminal because
Appellant persisted in the affair for several months with the
wife of an enlisted soldier after he learned she was married
and was ordered to desist. Manual for Courts-Martial, United
States pt. IV, para. 62.c.(2) (2016 ed.) (MCM). Rather than
being the most egregious case of adultery, the record fully
supports the reality that Appellant was misled by HM into
believing she was NOT married, cf. id. at para. 62.c.(4)
(recognizing mistake of fact as to marital status as a complete
defense), believed that he was marrying her, and that the
toxic meltdown of the relationship began after he learned that
she was married and her husband’s return became imminent.
Indeed, the Government-prepared stipulation of fact
acknowledged Appellant did not know HM was married until
several months after the relationship began. And the
Government did not dispute Appellant’s unsworn statement
that it was HM that proposed marriage to him and failed to
disclose her marital status.
    The importance of these facts in mitigation was
overshadowed by government overreach and the military
judge’s missteps. Whatever use the government may make of
a victim’s R.C.M. 1001A unsworn statement in argument,
there is no authority (nor should there be) permitting the
government to offer, or the military judge to accept, an
unsworn statement as government evidence in aggravation.
In doing so, the military judge abused his discretion. United
States v. Barker, 77 M.J. 377, 383 (C.A.A.F. 2018). Neither
may the government contradict its own stipulation of fact,
Fisher, 58 M.J. at 303, nor argue facts it demonstrably knows
to be untrue. See United States v. Cassity, 36 M.J. 759, 764
(N.M.C.M.R. 1992) (explaining the duty of candor by the
prosecution in sentencing argument). Yet all of these things
happened in this case.
    First, there is no question that the Government called
SFC MacKay in its sentencing case to make an unsworn
statement as “evidence” in aggravation over the defense
objection that a witness should be subject to cross-
examination “if trying to present matters in aggravation.”
Further, the military judge perceived the witness as one in
aggravation and assessed his unsworn testimony as
“allowable under RCM 1001, subsection (b).” This was a clear
abuse of discretion: while SFC MacKay may well have been


                              4
             United States v. Scott, No. 19-0365/AR
  Senior Judge RYAN, concurring in part and dissenting in part

able to testify as such a witness under oath, nothing in the
rules permits a witness to give evidence or testify via an
unsworn statement, which is precisely what happened here.
Article 42(b), UCMJ; Hamilton, 78 M.J. at 341 (recognizing
that “witnesses are required to swear an oath or affirmation
before testifying” (citing Military Rule of Evidence 603)).
    Second, this was not without consequence, as some
portions of the unsworn statement offered as evidence in
aggravation far exceeded that which would have been
permissible under an unsworn statement given pursuant to
R.C.M. 1001A. For example, SFC MacKay’s vivid description
of his “violent deployment,” during which he, by his own
admission, knew nothing of his wife’s affair, is not victim
impact evidence “directly relating to or arising from the
offense of which the accused has been found guilty.” R.C.M.
1001A (b)(2). Rather it was used as relevant to the terminal
evidence of the offense and “in aggravation.” It is precisely
this mishmash and misuse of the unsworn statement
permitted under then R.C.M. 1001A with the evidence
permitted under R.C.M. 1001(b)(4) we both cabined and
deemed prohibited in Hamilton and Barker.
    Third, though the stipulation of fact clearly acknowledged
that Appellant did not know HM was married until several
months after the relationship began, the Government
nonetheless argued in sentencing that “[h]e knew all along,”
after it introduced SFC’s MacKay’s unsworn statement to
inaccurately complain that Appellant knowingly preyed on an
enlisted man’s wife while her husband was deployed, to call
him a predator, and to emotionally decry SFC MacKay’s loss
of faith in officers, rather than reflect upon the perfidy of his
own spouse. In my view, this was malfeasance by the
Government, and these emotionally charged inaccuracies and
irrelevancies almost certainly influenced the military judge
into awarding a dismissal, just as it crept into the Army Court
of Criminal Appeals’ opinion.2 Scott, No. ARMY 20170242,
2018 CCA LEXIS 522, at *6–7, 2018 WL 5734693, at *3.


   2   Further, the CCA erroneously relied upon “the risk and
consequences of distraction in combat” in deciding that a dismissal
was appropriate for Appellant’s offenses, given that HM’s husband
testified he learned of the affair only when he returned home. Scott,



                                 5
             United States v. Scott, No. 19-0365/AR
  Senior Judge RYAN, concurring in part and dissenting in part

                            Conclusion
    Because of the strong mitigation evidence that should
have been and was not pursued or admitted and the missteps
by both the Government and the military judge with respect
to SFC MacKay’s unsworn statement and the stipulation of
fact, I respectfully dissent from the majority’s conclusion that
the deficiency in trial defense counsels’ performance was not
prejudicial.3 I would set aside the sentence and order a
sentence rehearing.




No. ARMY 20170242, 2018 CCA LEXIS 522, at *6, 2018 WL
5734693, at *2.
   3  Finally, it is entirely unclear why, after the CCA ordered a
hearing pursuant to United States v. DuBay, 17 C.M.A. 147, 37
C.M.R. 411 (1967), to determine whether Appellant gave witness
names to his counsel as a predicate to determining prejudice (and
the DuBay military judge found that he did), that same court failed
to conduct a prejudice analysis for counsel’s failure to contact those
witnesses but instead summarily affirmed the findings and
sentence. Scott, No. ARMY 20170242, 2018 CCA LEXIS 522,
at *21, 2018 WL 5734693 at *8.




                                  6